DETAILED ACTION
	This Office Action is in response to the Election filed on February 26, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Species A, claims 1-7, 16, and 21 in the reply filed on February 26, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. 2017/0125500 A1).
In re claim 1, Kim shows (fig. 9) shows a display apparatus, comprising: a base substrate (610); a first active pattern (A61) disposed on the base substrate, a first insulating layer (613) disposed on the first active pattern; a first gate electrode (G61) disposed on the first insulating layer;  a second insulating layer (615) disposed on the first gate electrode; a first ring dummy pattern (616) disposed on the second insulating layer; a third insulating layer (619) disposed on the second insulating layer;  and a first drain electrode (part of 621) disposed on the third insulating layer, and electrically connected to the first active pattern through a first contact hole (VIA6, CH62) which is formed through the third insulating layer, the second insulating layer and the first insulating layer, wherein the first drain electrode is disposed in an opening of the first ring dummy pattern (616).
In re claims 4-6, Kim shows (fig. 9) shows the first drain electrode (621) and the first dummy ring pattern (616) contact each other, the first ring dummy pattern partially overlaps the first gat electrode and a periphery of a lower portion of the first contact hole is located in the first dummy pattern in plan view.


In re claim 21, Kim shows (fig. 9) shows a display apparatus, comprising: a base substrate (610); a first conductive pattern (A61) disposed on the base substrate; a first insulating layer (613) disposed on the first conductive pattern; a second conductive pattern (G61) disposed on the first insulating layer; a second insulating layer (615) disposed on second conductive pattern; a ring dummy pattern (616) disposed on the second insulating layer;  a third insulating layer (619) disposed on the ring dummy pattern; and a third conductive pattern (621) disposed on the third insulating layer, wherein a contact hole (VIA6, CH62) is formed through the third insulating layer, the second insulating layer, and the first insulating layer, the contact hole passes through an opening of the ring dummy pattern, and the third conductive pattern is disposed in the contact hole, and is electrically connected to the first conductive pattern.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub. 2017/0125500 A1) as applied to claim 1 above.
In re claim 7, Kim shows all of the elements of the claim except the shape of the first contact hole and first ring dummy pattern. However, it is well known in the art that the contact hole could have any one of the known basic shapes for use in a semiconductor device. 

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takei et al. (US Pub. 2008/0067506 A1), Kim et al. (US Pub. 2008/0012476 A1), and Jen et al. (US Pub. 2004/0245523 A1) also disclose elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW E WARREN/Primary Examiner, Art Unit 2815